Title: From George Washington to George Fitzhugh, 28 January 1796
From: Washington, George
To: Fitzhugh, George


          
            Sir,
            Philadelphia 28th Jan. 1796
          
          In answer to your letter of the 14th Instant, I inform you that the price of the land which I have in Gloucester County (Virginia) is Eight hundred pounds—estimating dollars at Six shillings—with interest thereon since the first day of April 1789 to the day on which I shall convey it: this being the precise cost of it to me. One fourth of the money to be paid at the time the Land is conveyed, and the other three fourths in annual payments, with interest until the whole is discharged.
          The tract contains four hundred Acres; the situation of it, you appear to know; one hundred and five acres of which I am informed (by the Survey thereof) is covered with good white Oak timber. I am Sir Your Very Hble Servt
          
            Go: Washington
          
        